Citation Nr: 0114852	
Decision Date: 05/29/01    Archive Date: 06/04/01	

DOCKET NO.  00-21 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the unreimbursed medical expenses submitted in 
January 2000 were submitted in a timely manner.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from January 1946 to November 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


FINDINGS OF FACT

1.  Unreimbursed medical expenses, submitted in January 2000, 
were not submitted during calendar year 1998 or in the next 
calendar year.  

2.  A claim for improved disability pension for 1999 was 
received in January 1999; unreimbursed medical expenses 
submitted in January 2000 were received in the next calendar 
year after 1999.  


CONCLUSIONS OF LAW

1.  Unreimbursed medical expenses, submitted in January 2000, 
were not submitted in a timely manner with respect to a claim 
for improved disability pension during 1998.  38 U.S.C.A. 
§ 5110(h) (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103A and 5107); 38 C.F.R. § 3.660 (2000).  

2.  Unreimbursed medical expenses, submitted in January 2000, 
were submitted in a timely manner with respect to a January 
1999 claim for improved disability pension during 1999.  
38 U.S.C.A. § 5110(h); VCAA; 38 C.F.R. § 3.660.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative have been provided with a 
statement of the case which sets forth information regarding 
the criteria upon which it is determined whether unreimbursed 
medical expenses have been timely submitted.  The statement 
of the case advised the veteran and his representative of the 
basis for denying a finding that unreimbursed medical 
expenses had been timely submitted.  The veteran and his 
representative have been provided the opportunity to submit 
argument and have done so.  On the basis of the record, the 
Board concludes that the requirements of the VCAA have been 
met because there is no indication that any additional 
relevant evidence exists that could be obtained or that any 
further notification is required.  

An August 1996 RO decision determined that the veteran was 
permanently and totally disabled for VA pension purposes.  
Therefore, he was awarded improved disability pension 
benefits effective October 1, 1994.  His original award 
letter reflects that, effective January 1, 1996, his pension 
would terminate.  

In January 1997 the veteran submitted his medical expenses 
for 1996.  In April 1997 action was taken to recalculate the 
veteran's annual countable income with consideration of the 
reported unreimbursed medical expenses the veteran incurred 
during 1996.  This resulted in a retroactive award effective 
January 1, 1996, with termination of the award to occur 
January 1, 1997.  

In January 1998 the veteran submitted his unreimbursed 
medical expenses for calendar year 1997.  In May 1998, action 
was undertaken to recalculate the veteran's annual countable 
income with consideration of his unreimbursed medical 
expenses incurred during 1997.  This resulted in a 
retroactive award effective January 1, 1997.  The veteran's 
award was to terminate January 1, 1998.  

In January 1999 the veteran again submitted unreimbursed 
medical expenses.  He also submitted an eligibility 
verification report reflecting the income he anticipated to 
receive during 1999.  

By official letter dated March 24, 1999, the veteran was 
informed that his income for 1998 exceeded the limit set by 
law even with consideration of his unreimbursed medical 
expenses.  He was informed that he had until December 31, 
1999, to submit any additional medical expenses not 
considered for the period January 1, 1998, to December 31, 
1998.  The letter also informed the veteran that, effective 
January 1, 1999, his yearly family income exceeded the limit 
set by law and he did not qualify for pension during 1999.  

In January 2000 the veteran submitted an unreimbursed medical 
expense report for calendar year 1999.  

Where pension was not paid for a particular 12-month 
annualization period because the claim was disallowed, or 
payments were discontinued or made at a lower rate based on 
anticipated or actual income, benefits otherwise payable may 
be authorized commencing the first of a 12-month 
annualization period as provided in this paragraph.  In all 
other cases, benefits may not be authorized for any period 
prior to the date of receipt of a new claim.  38 C.F.R. 
§ 3.660(b).  Where payments were not made or were made at a 
lower rate because of anticipated income, pension may be 
awarded or increased in accordance with the facts found but 
not earlier than the beginning of the appropriate 12-month 
annualization period if satisfactory evidence is received 
within the same or the next calendar year.  38 C.F.R. 
§ 3.660(b)(1).  Where the claimant's actual income did not 
permit payment, or payment was made at a lower rate, for a 
given 12-month annualization period, pension may be awarded 
or increased, effective the beginning of the next 12-month 
annualization period, if satisfactory evidence is received 
within that period.  38 C.F.R. § 3.660(b)(2).  

With respect to the veteran's claim for improved disability 
pension during calendar year 1998, the finding that his 
medical expense report, submitted in January 2000, was 
untimely is correct.  In this regard, it had been determined 
that the veteran's income did not permit payment of pension 
during 1998.  Therefore, he had during 1998 or within the 
next calendar year to submit any additional medical expenses 
not considered for the period from January 1, 1998, to 
December 31, 1998.  He was appropriately advised of this by 
official letter dated March 24, 1999.  The veteran's January 
2000 submission was not during calendar year 1998 or during 
the next calendar year.  Therefore, it was not timely with 
respect to a claim for pension benefits during calendar year 
1998.  

However, the veteran's January 1999 eligibility verification 
report reflects anticipated income during 1999.  Therefore, 
this is a claim for improved disability pension during 1999.  
However, as noted in the March 1999 notification to the 
veteran, pension was not payable to the veteran during 1999 
because of anticipated income.  Since the veteran's claim for 
pension during 1999 was denied on the basis that income did 
not permit payment, pension may be awarded in accordance with 
the facts found but not earlier than the beginning of the 
appropriate 12-month annualization period if satisfactory 
evidence is received within the same or the next calendar 
year.  Therefore, with respect to the claim for pension 
during 1999, the veteran could submit the additional evidence 
during 1999 or during the next calendar year.  Since the 
veteran's unreimbursed medical expenses, relating to calendar 
year 1999, were submitted during the next calendar year, they 
were submitted in a timely manner with respect to a January 
1999 claim for improved disability pension during 1999.  
38 U.S.C.A. § 5110(h); 38 C.F.R. § 3.660(b). 


ORDER

Unreimbursed medical expenses, submitted in January 2000, 
were not submitted in a timely manner with respect to a claim 
for improved disability pension during 1998.  To this extent, 
the appeal is denied.  

Unreimbursed medical expenses, submitted in January 2000, 
were submitted in a timely manner with respect to a January 
1999 claim for improved disability pension during 1999.  To 
this extent, the appeal is granted.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

